Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 1 the phrase “a minimum compressed thickness sufficient to take up enough space between the foot and the footwear worn on the foot and snug up the footwear around the foot” is vague and indefinite because it relies upon undefined elements, i.e. a foot and footwear worn and therefore it is not clear what thicknesses are encompassed by this phrase.  Also, it is not clear what “enough space” and/or “snug up” would encompass.
     In claims 2 and 10 the phrases “configured to limit sliding contact” and “configured to provide sliding contact” are vague and indefinite and there is insufficient structure recited to perform these functions.
     In claims 3, 4, and 6 the phrase “configured to provide a minimum compressed thickness…” and in claims 16, 18, 19, 26, and 28 the phrase “a minimum compressed thickness of at least…” are vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  In claims 3, 18, and 26 the phrase “minimum compressed thickness…of at least 5 millimeters” 
     In claims 9 and 14 the phrase “adapted to be carried by hosiery…” and in claim 18 the phrase “configured to help hosiery…” vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language and this phrase attempt to define the fitment in reference to hosiery which is an undefined and unclaimed element rendering the claim vague and indefinite.
     In claim 10 the phrase “adapted to be oriented” is confusing, vague, and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 17-19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manning (2009/0205097).
     Manning shows a fitment (10) comprising a closed cell foam (see paragraph [0019]) pad (10d) with parallel surfaces (see figure 3), a first flexible fabric material (16), and a second flexible fabric material (10f) as claimed.
     In reference to claims 3, 4, 18, and 19 see paragraph [0005].
     In reference to claim 5, Manning shows a pad having a central base (10c) with a pair of flexible and resiliently compressible wings (10a and 10b).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 15, 16, 21, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning ‘097 in view of Ingimundarson (8585623).
     Manning shows a fitment substantially as claimed except for the use of doeskin.  Ingimundarson teaches the use of doeskin (see column 22 lines 60-65) for the fabric material on a side of a pad.  It would have been obvious to use doeskin as taught by Ingmundarson for the fabric on the side of the pad adjacent the wearers skin in the fitment of Manning to absorb sweat, give a soft feel, prevent slipping, etc..
     Manning as modified above discloses the claimed invention except for the exact thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pad of a thickness of 9-12mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 14, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Greene (2011/0078921).
     Manning shows a fitment substantially as claimed except for the exact shape of the fitment pad.  Greene teaches a rhomboid-shape (see figure 10E) as an optional shape for a fitment pad.  It would have 
     Manning as modified above discloses the claimed invention except for the exact thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pad of a thickness of 9-12mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Lyden (6681403).
     Manning shows a fitment substantially as claimed except for providing hinges.  Lyden teaches providing hinges (see at 40).  It would have been obvious to provide hinges as taught by Lyden in the fitment of Manning to allow the fitment to more closely fit the contour of the foot.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732